Title: To George Washington from Henry Lee, 4 July 1784
From: Lee, Henry
To: Washington, George



Dear Sir
Leesylvania [Va.] July 4th 1784

It is with Particular Pleasure I communicate to you that the General Assembly have Appointed a Committee of both Houses, to present to you an Address Expressive of the high Sense they entertain of your Singular Services and Merits, in the late Glorious revolution. a Copy of Which the Committee have directed me to inclose and to Announce to your Excellency, their intention of Waiting upon you for this Purpose on the 15th Instant. I am happy in this Opportunity of Expressing the great respect

and esteem with which, I have the honour to be your Excellencys Most Obt humble Servt

Henry Lee

